UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1620


CURTIS GLENN MOORER, a/k/a Curtis G. Moorer,

                    Plaintiff - Appellant,

             v.

PERRY LUTHI; NEW CAROLINA MORTGAGE,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. R. Bryan Harwell, Chief District Judge. (6:18-cv-03564-RBH)


Submitted: August 20, 2019                                        Decided: August 22, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Curtis Glenn Moorer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Curtis Glenn Moorer seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing Moorer’s civil complaint without

prejudice for lack of subject matter jurisdiction, as well as the district court’s order

denying Moorer’s motion seeking reconsideration of the previous order. We dismiss the

appeal for lack of jurisdiction because the notice of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on April 23, 2019. The notice

of appeal was filed on June 7, 2019. Because Moorer failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we deny leave to

proceed in forma pauperis and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2